[Cite as State v. Garland, 2021-Ohio-1805.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      SCIOTO COUNTY

State of Ohio,                                   :    Case No. 20CA3923

        Plaintiff-Appellee,                      :

        v.                                       :    DECISION AND
                                                      JUDGMENT ENTRY
Anthony Garland,                                 :

        Defendant-Appellant.                     :    RELEASED 5/26/2021

                                              APPEARANCES:

Anthony G. Garland, Chillicothe, Ohio pro se appellant.

Shane A. Tieman, Scioto County Prosecutor and Jay S. Willis, Scioto County Assistant
Prosecutor, Portsmouth, Ohio, for appellee.

Hess, J.

        {¶1}     Anthony Garland appeals the trial court’s denial of his motion for judicial

release. Garland contends that he has chronic health conditions, including Chronic

Obstructive Pulmonary Disease (“COPD”), which he alleges places him at high risk of

death during the COVID-19 pandemic. He argues that the trial court abused its discretion

when it failed to grant him judicial release and that he is entitled to “compassionate

release” under federal law. However, we dismiss this appeal because a trial court's denial

of a motion for judicial release is not a final appealable order. All pending motions are

denied as moot.

                                     I. PROCEDURAL HISTORY

        {¶2}     The Scioto County grand jury indicted Garland on one count of trafficking in

heroin in violation of R.C. 2925.03(A)(2)(C)(6)(g), a first-degree felony; one count of

possession of heroin in violation of R.C. 2925.11(A)(C)(6)(f), a first-degree felony; and
Scioto App. No. 20CA3923                                                                                2


one count of tampering with evidence in violation of R.C. 2921.12(A)(1)(B), a third-degree

felony. Garland entered into a plea agreement and recommended sentence by which he

pleaded guilty to trafficking in heroin and was sentenced to an indefinite prison term of

five years minimum and seven and one-half years maximum. The five-year sentence is

mandatory. The trial court dismissed the remaining counts. Garland did not appeal his

conviction.

        {¶3}    In April 2020, Garland filed a motion for judicial release, which the trial court

denied. He filed a second motion for judicial release in June 2020, which the trial court

also denied. Garland appealed the trial court’s denial of his second motion for judicial

release.

        {¶4}    The state responded and argued that Garland’s appeal should be dismissed

because a denial of a motion for judicial release is not a final, appealable order. In

response to the state’s argument, Garland filed a “Motion to Admit a Proper Judicial

Release” in which he states, “I am admitting my Judicial Release that has already been

to the courts, whereas the prosecutor has directed on another path of litigation, and this

consist [sic] of * * * Compassionate Release * * *.” We interpret Garland’s motion as an

attempt to argue that he has exhausted his remedies for purposes of the federal

compassionate release provisions.1 See Miller v. United States, 453 F.Supp.3d 1062,

1065 (E.D.Mich 2020) (“Miller has properly exhausted all of his administrative remedies.

The record shows that Miller sought compassionate release due to his medical conditions

in the fall of 2018 and his request was denied.”).




1 Garland refers to the federal compassionate release provisions, 18 U.S.C. 3582, and the Miller case
repeatedly in his filings.
Scioto App. No. 20CA3923                                                                                    3


                                      II. ASSIGNMENTS OF ERROR

        {¶5}    Garland assigns the following errors2 for our review:

        1.      The court abused its discretion by not upholding the CDC mandate of this
        virus, which is a worldwide pandemic, which the courts have stated that all lung
        diseases are greatly of death or serious injuring [sic] during this pandemic. COPD
        is a critical disease and the outcome could result in death, by not granting this
        Judicial Release for immediate release under this worldwide virus, this violated the
        defendant’s 5th, 6th, and 14th Amendment to the United States Constitution, and
        Art. I, Section 10 of the Ohio Constitution, Art. I, Section I, states that all citizens
        have the right to protect life, liberty, and property.

        2.      The state court abused its discretion by not honoring the CDC requirements
        to have Judicial Release upheld because of health issues this violated due process
        of the law 5th & 14th Amendments to the United States Constitution the virus is a
        National Emergency, this also violated Ohio Constitution Art I, Section 10, this
        defendant must be granted under Compassionate Release through Judicial
        Release. The 8th Amendment to the U.S. Constitution violated cruel and unusual
        punishment.

                                        III. LEGAL ANALYSIS

        {¶6}    Before we review the merits of Garland’s assignments of error, we must

determine whether we have jurisdiction to do so. The Ohio Constitution limits an appellate

court's jurisdiction to the review of “final orders” of lower courts. Ohio Constitution, Article

IV, Section 3(B)(2). In accordance with this constitutional directive, we “ ‘dismiss an

appeal that is not from a final appealable order.’ ” State v. Brewer, 4th Dist. Meigs No.

12CA9, 2013-Ohio-5118, ¶ 5, quoting State v. Marcum, 4th Dist. Hocking Nos. 11CA8

and 11CA10, 2012-Ohio-572, ¶ 6. The state argues that the order appealed – a denial of

a request for judicial release – is not a final, appealable order and we do not have

jurisdiction to proceed. We agree.




2Typographical and spelling errors have been corrected to avoid the repeated interruption of “[sic],” but
phrases and sentence structures have not been altered.
Scioto App. No. 20CA3923                                                                     4


          {¶7}   This court and other Ohio appellate courts have held that the denial of a

motion for judicial release is not a final, appealable order. See Bradley v. Hooks, 4th Dist.

Ross No. 16CA3576, 2017-Ohio-4105, ¶ 3; State v. Cruz, 8th Dist. Cuyahoga No.

109770, 2021-Ohio-947, ¶ 6 (citing cases from the 1st, 2nd, 9th, 10th and 11th appellate

districts); State v. Watkins, 162 N.E.3d 141, 2020-Ohio-5203, ¶ 25 (10th Dist.) (“A denial

of a motion for judicial release is not a final, appealable order.”); but see State v. Francis,

4th Dist. Meigs No. 10CA2, 2011-Ohio-4497, ¶ 14 (appellate review available if state

breached an agreement concerning judicial release, citing State ex rel. Rowe v. McCown,

108 Ohio St.3d 183, 2006–Ohio–548, ¶ 5); contra State v. Williams, 10th Dist. Franklin

No. 07AP-1035, 2008-Ohio-1906, ¶ 10 (“appellant may not avoid this jurisdictional barrier

by arguing that the trial court ‘broke its agreement’ to grant a motion for judicial release *

* *.”).

          In State v. Coffman, 91 Ohio St.3d 125, 742 N.E .2d 644 (2001), syllabus,
          the Supreme Court of Ohio held that “[a] trial court's order denying shock
          probation pursuant to former R.C. 2947.061(B) is not a final appealable
          order.” The court premised its holding on the fact that although the decision
          arises in a special proceeding, no substantial right of the defendant is
          impacted even if there is a constitutional or statutory violation. Id. at 127–
          129. Judicial release replaced shock probation effective July 1996, and
          consistent with Coffman, courts have generally held that a trial court's order
          denying judicial release pursuant to R.C. 2929.20 is not a final appealable
          order. See generally State v. Hague, 11th Dist. Ashtabula No.2015–A–
          0030, 2015–Ohio–3645, ¶ 3, and cases cited therein.

State v. Dowler, 4th Dist. Athens No. 15CA7, 2015-Ohio-5027, ¶ 15. Garland does not

allege that the state breached an agreement concerning judicial release and nothing in

the record supports such a finding, thus that exception does not apply. See Dowler at ¶

17.
Scioto App. No. 20CA3923                                                                                     5


        {¶8}    Because we lack jurisdiction over his appeal, we deny as moot his pending

Motion to Admit a Proper Judicial Release. Although we do not reach the merits of

Garland’s motion, we note that the compassionate release provisions and the federal

cases he cites apply to offenders who have committed federal crimes, have been

sentenced in federal court, and are serving time in federal prisons. They are not applicable

to Garland’s state criminal proceedings. See United States v. Jones, 980 F.3d 1098 (6th

Cir.2020) (discussing the history of the compassionate release provisions of 18 U.S.C.

3582 and the current landscape under COVID-19); see also R.C. 2929.20(N) (authorizing

common pleas courts to release an offender from confinement after considering the risk

to public safety, even an offender serving a mandatory prison term, “when the director of

rehabilitation and correction certifies to the sentencing court through the chief medical

officer for the department of rehabilitation and correction that the offender is in imminent

danger of death, is medically incapacitated, or is suffering from a terminal illness”).3 See

Watkins at ¶ 18-19, fn. 3 (comparing Ohio’s R.C. 2929.20(N) with the federal

compassionate release provisions).

                                               IV. CONCLUSION

        {¶9}    We lack jurisdiction to address the merits of this appeal and dismiss it. The

pending motion is denied as moot.

                                           MOTION DENIED AS MOOT. APPEAL DISMISSED.




3There is no evidence in the record that Garland requested a certification by the chief medical officer or
submitted one to the trial court to support his motion for judicial release.
Scioto App. No. 20CA3923                                                                  6




                                   JUDGMENT ENTRY

      It is ordered that the MOTION IS DENIED AS MOOT and APPEAL IS DISMISSED.
Appellant shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

    It is ordered that a special mandate issue out of this Court directing the SCIOTO
COUNTY COMMON PLEAS COURT to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously posted.
The purpose of a continued stay is to allow appellant to file with the Supreme Court of
Ohio an application for a stay during the pendency of proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the 60-day
period, or the failure of the appellant to file a notice of appeal with the Supreme Court of
Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.


                                          For the Court


                                          BY: ________________________
                                              Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.